 Case 2:18-cv-00296-GMN-BNW Document 84 Filed 09/17/20 Page 1 of 4



 1   ROBERT T. EGLET, ESQ.
     Nevada Bar No. 3402
 2
     ROBERT M. ADAMS, ESQ.
 3   Nevada Bar No. 6551
     ARTEMUS W. HAM, ESQ.
 4   Nevada Bar No. 7001
 5   EGLET ADAMS
     400 South Seventh Street, Suite 400
 6   Las Vegas, Nevada 89101
     Telephone: (702) 450-5400
 7   Facsimile: (702) 450-5451
 8   Email: eservice@egletlaw.com

 9   JONATHAN E. LOWY, ESQ.
     (Admitted Pro Hac Vice)
10   District of Columbia Bar No. 418654
11   BRADY CENTER TO PREVENT
     GUN VIOLENCE
12   840 1st Street, NE, #400
     Washington, DC 20002
13   Telephone: (202) 370-8104
14   Email: jlowy@bradymail.org
     Attorneys for Plaintiffs
15
16                             UNITED STATES DISTRICT COURT
17                                    DISTRICT OF NEVADA
18
      DEVAN PRESCOTT, individually and on
19    behalf of all those similarly situated; BROOKE
20    FREEMAN, individually and on behalf of all
      those similarly situated,                        CASE NO.: 2:18-cv-00296-GMN-BNW
21
            Plaintiffs,
22
23    vs.

24    SLIDE FIRE SOLUTIONS, L.P., a Foreign STIPULATION TO DISMISS WITH
      Corporation; DOE MANUFACTURERS 1 PREJUDICE PURSUANT TO FRCP
25
      through 100, inclusive; ROE RETAILERS 1 41(a)(1)(A)(ii)
26    through 100, inclusive,

27          Defendants.
28
 Case 2:18-cv-00296-GMN-BNW Document 84 Filed 09/17/20 Page 2 of 4



 1          Plaintiffs DEVAN PRESCOTT and BROOKE FREEMAN, individually and on behalf of
 2   all those similarly situated, by and through their counsel of record ROBERT T. EGLET, ESQ.,
 3   ROBERT M. ADAMS, ESQ. and ARTEMUS W. HAM, ESQ. of the law firm of EGLET ADAMS
 4   and Defendant SLIDE FIRE SOLUTIONS, L.P., by and through its counsel of record JAMES D.
 5   BOYLE, ESQ. and F. THOMAS EDWARDS, ESQ. of HOLLEY DRIGGS WALCH FINE
 6
     WRAY PUZEY & THOMPSON as well as JEFFREY MALSCH and DANNY C. LALLIS, ESQ.
 7
     of the law firm of PISCIOTTI MALSCH P.C., pursuant to Federal Rule of Civil Procedure
 8
     41(a)(1)(A)(ii), do hereby stipulate that the above-titled action shall be dismissed with prejudice
 9
     as to all defendants, with each of the parties to bear their own attorneys’ fees and costs.
10
     ///
11
12
13
14
15
16
17   ///

18
19
20
21
22
23   ///
24
25
26
27
28


                                                       2
 Case 2:18-cv-00296-GMN-BNW Document 84 Filed 09/17/20 Page 3 of 4



 1          IT IS FURTHER STIPULATED AND AGREED that all pending matters shall be vacated,
 2   and this case may now be closed.
 3
 4    DATED this 17th day of September, 2020.       Dated this 17th day of September, 2020.
 5
        /s/ Robert M. Adams                          /s/ F. Thomas Edwards
 6     ROBERT T. EGLET, ESQ.                        JAMES D. BOYLE, ESQ.
 7     Nevada Bar No. 3402                          Nevada Bar No. 8384
       ROBERT M. ADAMS, ESQ.                        F. THOMAS EDWARDS, ESQ.
 8     Nevada Bar No. 6551                          Nevada Bar No. 9549
      ARTEMUS W. HAM, ESQ.                          HOLLEY DRIGGS WALCH FINE
 9
      Nevada Bar No. 7001                           WRAY PUZEY & THOMPSON
10    EGLET ADAMS                                   400 South Fourth Street Suite 300
      400 South 7th Street, Suite 400               Las Vegas, Nevada 89101
11    Las Vegas, NV 89101
      Attorneys for Devan Prescott and Brooke       and
12
      Freeman
13                                                  JEFFREY MALSCH, ESQ.
                                                    (Admitted Pro Hac Vice)
14                                                  DANNY C. LALLIS, ESQ.
                                                    (Admitted Pro Hac Vice)
15
                                                    PISCIOTTI MALSCH P.C.
16                                                  30 Columbia Turnpike, Suite 205
                                                    Florham Park, New Jersey 07932
17                                                  Attorneys for Slide Fire Solutions, L.P.
18
19
20
21     IT IS SO ORDERED.

22     Dated this ____
                   17 day of September, 2020.
23
24
25     ___________________________
       Gloria M. Navarro, District Judge
26     UNITED STATES DISTRICT COURT
27
28


                                                3
 Case 2:18-cv-00296-GMN-BNW Document 84 Filed 09/17/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of EGLET ADAMS and
 3   that on this 17th day of September, 2020, I did cause a true and correct copy of the foregoing
 4   document entitled STIPULATION TO DISMISS WITH PREJUDICE PURSUANT TO
 5   FRCP 41(a)(1)(A)(ii) to be served via the following:
 6
 7    VIA ELECTRONIC MAIL:                             VIA ELECTRONICAL MAIL:
 8    James D. Boyle, Esq.                             Jeffrey Malsch, Esq.
      F. Thomas Edwards, Esq.                          Danny C. Lallis, Esq.
 9    HOLLEY DRIGGS WALCH                              PISCIOTTI MALSCH PC
      FINE WRAY PUZEY & THOMPSON                       30 Columbia Turnpike, Suite 205
10    400 South Fourth Street, Suite 300               Florham Park, New Jersey 07932
11    Las Vegas, Nevada 89101                          Email: jmalsch@pmblegalfirm.com
      Email: jboyle@nevadafirm.com                     Email: dlallis@pmlegalfirm.com
12    Email: tedwards@nevadafirm.com                   Attorneys for Defendant
      Attorneys for Defendant                          Slide Fire Solutions, LP
13
      Slide Fire Solutions, LP
14
15
16
17
18                                              /s/ Makaela Otto
                                                An Employee of EGLET ADAMS
19
20
21
22
23
24
25
26
27
28


                                                   4
